                Case 8:18-bk-11117-CPM          Doc 5     Filed 12/28/18      Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
                                    www.flmb.uscourts.gov


In re:                                                  Chapter 11

ALPHA 344825 LLC,                                       Case No. 8:18-bk-

         Debtor.
                                        /


                 DEBTOR’S CHAPTER 11 CASE MANAGEMENT SUMMARY

         ALPHA 344825 LLC, as debtor and debtor in possession (the “Debtor”), files this Case

Management Summary pursuant to Local Rule 2081-1(b).

                                             Introduction

         On December 28, 2018 (the “Petition Date”), the Debtor filed a Voluntary Petition for

Relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).

         I.      Description of the Debtor’s Business

         The Debtor operates a Dunkin’ Donuts brand franchised store in Bradenton, Florida (the

“Store”).

         II.     Location of Debtor’s Operations and Whether Leased or Owned

         The Debtor’s corporate office is located at 8934 Olde Hickory Ave., Sarasota, Florida,

34238. The Store is located at 7305 53rd Avenue East, Bradenton, Florida 34203. The Store is

leased from B&K Properties of FL, L.L.C. (“B&K”).

         III.    Reasons for Filing Chapter 11

         The Debtor filed this case for the purpose of preserving the value of its assets for the benefit

of its creditors.
                Case 8:18-bk-11117-CPM              Doc 5      Filed 12/28/18        Page 2 of 3



        IV.      List of Officers and Directors and Their Salaries and Benefits at Time
                 of Filing and During the One Year Prior to Filing

        AlphaRock LLC owns one hundred percent of the membership interests in the Debtor and

is the managing member of the Debtor. No members of the Debtor’s board of directors or any

officers of the Debtor receives any salary or other benefits from the Debtor.

        V.       Debtor’s Annual Gross Revenues

        For the year ended December 31, 2017, the Debtor’s gross revenues were $591,324.11.

The Debtor’s 2018 year-to-date gross revenues are approximately $662,400.19.

        VI.      Amounts Owed to Various Classes of Creditors1

        As of the Petition Date, the Debtor owes various amounts to unsecured creditors.

        VII.     General Description and Approximate Value of the Debtor’s Current and
                 Fixed Assets

        The Debtor’s assets consist primarily of franchise and territory rights, leasehold

improvements, furniture, fixtures, equipment, inventory, accounts receivable, prepaid deposits,

and expenses. As of December 31, 2017, the net book value of the Debtor’s fixed assets was

approximately $107,508.30, plus $2,500.00 in prepaid deposits. The Debtor reserves all rights

with respect to the value of its assets.

        VIII.    Number of Employees and Amount of Wages Owed as of Petition Date

        As of the Petition Date, the Debtor has eleven (11) employees. The Debtor owes unpaid

prepetition wages in the amount of approximately $3,000.00.

        IX.      Status of Debtor’s Payroll and Sales Tax Obligations

        There are no unpaid payroll tax or sales tax obligations as of the Petition Date.



1
  The Debtor, along with certain non-debtor affiliates, was a borrower under a loan with Bank Rhode Island in the
principal amount of $3.9 million. However, the Debtor is being released from this obligation.
                                                         2
             Case 8:18-bk-11117-CPM          Doc 5     Filed 12/28/18     Page 3 of 3



       X.     Anticipated Emergency Relief Within 14 Days of Petition Date

       The Debtor intends to file an emergency motion to pay prepetition wages.

       XI.    Strategic Objectives

       The Debtor intends to preserve the value of its assets for the benefit of creditors.

       WHEREFORE, the Debtor respectfully submits this as its Case Management Summary.



                                              /s/ Edward J. Peterson
                                              Edward J. Peterson
                                              Florida Bar No. 0014612
                                              Stichter Riedel Blain & Postler, P.A.
                                              110 East Madison Street, Suite 200
                                              Tampa, Florida 33602
                                              Telephone: (813) 229-0144
                                              Email: epeterson@srbp.com
                                              Attorneys for Debtor




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct of the foregoing Debtor’s Chapter 11 Case

Management Summary has been furnished on this 28th day of December, 2018, by the Court’s

CM/ECF electronic mail system to all parties receiving CM/ECF electronic mail.



                                              /s/ Edward J. Peterson
                                              Edward J. Peterson




                                                 3
